The Chancellor
then informed him, Peter Hitchins, that if his guardian account should be settled before the Chancellor that he, Hitchins, should never be allowed for maintenance, schooling, sickness, or any other account whatever, more than the interest of the child’s money; because the child could be maintained and schooled for that or less. And he pressed on Peter Hitchins to remember this before the guardian bond was signed; and that if he meant to claim any more, not to sign the bond, as he was now *470free from any obligation and need not accept the trust. And the Chancellor further said that he would not have removed Charles Smith from the guardianship, if the law had not obliged him. William Hamilton, the surety, hesitated a short time, on hearing this declaration of the Chancellor, signing the bond, but finally they both executed it, with full information of the determination of the Chancellor, if the account should ever come before him.